DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on March 28, 2022 is entered.
	Claims 1-30 and 32-38 have been canceled.
	Claims 47-57 have been added.
	Claims 31 and 39-57 are pending and currently under consideration.

3.	In view of applicant’s amendment, following rejections have been set forth.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	This is a New Ground of Rejection necessitated by applicant’s amendment. Claims 31 and 39-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   

	This is a New Matter, Written Description Rejection.

The newly added phrases encompassing SEQ ID NO:19 with “first mutation …” and “second mutation …” are not supported by the original disclosure or claim as filed.  

	Applicant’s amendment, filed on March 28, 2022, directs to support to paragraphs [0066], [0072], [0074], [0084]-[0089], Example 1, and Figs 4-6 in PGPUB US 20180355034, and asserts that no new matter has been added.  

However, the instant specification does not provide sufficient written description of the above-mentioned “limitations”.  The specification does not provide sufficient support for Fc fragments that consist of SEQ ID NO:19 (consisting amino acid substitutions K334V/P352S/A378V/V392M, and further comprises a first mutation at positions selected from the laundry list of positions and a second mutation selected from another laundry list of positions for the method of treating an autoimmune and/or inflammatory disease.  The specification only discloses human IgG1 Fc fragment having specific amino acid substitutions, e.g. an Fc consisting of SEQ ID NO:19 which consists of amino acid substitutions K334V/P352S/A378V/V392M or Fc fragments comprising amino acid substitutions in certain positions.  The instant claims now recite Fc fragments consist of SEQ ID NO:19 with a first and second mutation relative to SEQ ID NO:19 that reads on every position of SEQ ID NO:19 being mutated including the four preexisting substitutions in SEQ ID NO:19 which were not clearly disclosed in the specification.  Therefore, the claims represent a departure from the specification and claims originally filed.  Applicant’s reliance on generic disclosure and possibly a single or limited species of SEQ ID NO:19 do not provide sufficient direction and guidance to the features currently claimed (SEQ ID NO:19 with first and second mutation). It is noted that a generic or a sub-generic disclosure cannot support a species unless the species is specifically described.  It cannot be said that a subgenus is necessarily described by a genus encompassing it and a species upon which it reads.  See In re Smith 173 USPQ 679 683 (CCPA 1972) and MPEP 2163.05. 

Such limitations recited in the present claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.

	Applicant is required to cancel the new matter in the response to this Office Action.

	Alternatively, applicant is invited to provide sufficient written support for the “limitations” indicated above.  See MPEP 714.02, 2163.05-06 and 2173.05 (i).

Further, majority of the claims recite first mutation and second mutation in positions selected from a laundry list and do not provide the amino acid residues that can be used to replace the ones in SEQ ID NO:19. Furthermore, there is insufficient written description in the specification as-filed of the method for treating an autoimmune and/or inflammatory disease by administering an antibody Fc fragment composition consists of isolated Fc fragment having the combination substitutions as recited and an improved affinity for FcγRIII receptor (CD16a) as compared to a parent Fc fragment, as well as the Fc fragments having a degree of fucosylation that is less than 65% or the N-glycans having a biantennary type glycan structure comprising terminal mannose and/or non-intercalated terminal N-acetylglucosamines as recited  in the instant claims. 

The claims also recite a genus the Fc fragments and N-glycan structures on glycosylation site Asn 297 on the Fc fragment for the methods of treating an autoimmune disease and/or inflammatory disease as part of the invention without providing a physical structure or testable functional activities of the Fc fragments. 

The genus of the Fc fragments is therefore extremely large because the genus encompasses SEQ ID NO:19 with a first and second mutations selected in almost all positions within SEQ ID NO:19 with unidentified amino acid residues, and N-glycan structures recited in claims, e.g. 41-45 are not well-defined for the method of treating any or all autoimmune and/or inflammatory.  Applicant has disclosed only Fc fragments consists of the Fc fragments from human IgG1-IgG4 consisting the amino acid sequences as disclosed in Figure 1 as parent Fc and modified the Fc at specific positions with specific amino acid residues.  As to the N-glycan structures, it appears that they are from the host cells that used to produce the Fc fragments (e.g. YB2/0).  Thus Applicant has disclosed only a limited species the Fc fragments, namely those modified specifically from the Fc fragments consisting the amino acid sequences as disclosed in Figure 1 and wherein the Fc fragments having the N-glycan structures added by host cell such as YB2/0.  The claimed the Fc fragments and N-glycan structures on glycosylation site Asn 297 on the Fc fragment for the methods of treating an autoimmune disease and/or inflammatory disease lack a common structure essential for their function and the claims do not require any particular structure basis or testable functions be shared by the instant Fc fragments.  

It does not appear based upon the limited disclosure of Fc fragments consists of specific amino acid sequences (e.g. SEQ ID NO:19) produced in host cells such as YB2/0 alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of an antibody Fc fragment composition consists of isolated Fc fragments consisting of SEQ ID NO:19 with a first and second mutation relative to SEQ ID NO:19 for the claimed method of treating an autoimmune and/or inflammatory disease.

“Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

In the absence of disclosure of relevant, identifying characteristics of the antibody Fc fragment having the combination mutations within SEQ ID NO:19 for the method for treating an autoimmune and/or inflammatory disease, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant points to various paragraphs in the specification disclosing the recited mutations.  For example, applicant points to [0074] of the published application to support the second mutation.  While [0074] discloses combination substitutions selected from 315D/330V/361D/378V/434Y, it does not mention SEQ ID NO:19 which consists of K334V/P352S/A378V/V392M substitution.  Nowhere in the specification discloses SEQ ID NO:19 with a first and second mutation relative to SEQ ID NO:19 from the recited positions (e.g. in newly amended claim 31).  Original claim 20 recites wherein the mutation is selected from: 
    PNG
    media_image1.png
    261
    587
    media_image1.png
    Greyscale


	However, none of the original claims recite Fc fragments consist of SEQ ID NO:19 with a first and second mutation, wherein the first mutation is selected from the group consisting of 
    PNG
    media_image2.png
    170
    657
    media_image2.png
    Greyscale

and the second mutation at positions selected from the group consisting of 
    PNG
    media_image3.png
    82
    698
    media_image3.png
    Greyscale


	As such, applicant’s arguments have not been found persuasive.

6.	Claims 31 and 39-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating ITP or myasthenia gravis in a patient suffering from the disease by administering a composition comprising an antibody Fc fragment consisting of SEQ ID NO:19, does not reasonably provide enablement for more.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims for the reasons of record.

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.

The scope of the claims encompasses a method of treating an autoimmune and/or inflammatory disease by administering an antibody Fc fragment composition consisting of isolated Fc fragments consists of SEQ ID NO:19 with a first and a second mutation relative to SEQ ID NO:19, wherein the first mutation is at a position selected from the group consisting of 
    PNG
    media_image4.png
    170
    652
    media_image4.png
    Greyscale

and wherein the second mutation is at a position selected from the group consisting of 
    PNG
    media_image5.png
    58
    642
    media_image5.png
    Greyscale


Dependent claim 46 further limits the autoimmune and/or inflammatory disease to a laundry list of specific diseases such as idioptathic thrombotic purpura.  
	The specification discloses Fc fragments from human IgG1-IgG4 consisting of upper hinge-CH1-CH2-CH3 as parents (e.g. see Figure 1).  These parent Fc fragments can be mutated in specific amino acid residues with specific amino acids for an Fc variants are produced in host cells such as YB2/0 and HEK293, wherein the Fc fragments exhibit enhanced binding to CD16a (e.g. see pages 10-21, page 30 and Table 1 in page 31 of the specification as-filed). The specification further discloses in vitro inhibition of red blood cell lysis of the Fc fragments (e.g. see pages 30-31 of the specification as-filed).

However, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. There does not appear to be sufficient guidance and direction in the specification as field as to how the skilled artisan would practice the claimed method for treating an autoimmune and/or inflammatory disease by administering the claimed antibody Fc fragment composition.

Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).

The state of the art recognizes that Fc fragments from IgG1 having increased binding to FcRn was safe and well-tolerated in generalized myasthenia gravis (e.g. see Howard et al. Neurology, 2019, 92;23:e2662-e2673, page e2662 in particular).  Further, Psaila et al. (The Journal of Clinical Investigation 2008, 118;8:2677-2681) teach that infusion of isolated Fc fragments of IgG was shown to have similar effect to intact IgG on platelet counts in children with ITP (e.g. see middle section in page 2678). Psaila et al. further teach that therapies targeted to the Fc-FcR system have not been more successful (e.g. see middle section in page 2680).
As such, an ordinary skill in the art would understand based on the teachings of the art that an Fc fragment from human IgG consisting the claimed amino acid substitutions is likely to be effective in treating myasthenia gravis or ITP.  However, neither the art nor the instant specification teaches method of for treating the autoimmune and/or inflammatory disease including the laundry list of the disease as recited in claim 46 by administering an antibody Fc fragment composition wherein the Fc fragments consist of SEQ ID NO:19 with a first and second amino acid mutations selected from a laundry list of positions with unidentified amino acid residues as recited. 

A person of skill in the art would not be able to practice the claimed invention without undue experimentation.  Given the extensive variation permitted by the instant claim language and the lack of predictability of the art to which the invention pertains, lack of working examples, the skilled artisan would not reasonably predict such Fc fragments having the combination substitutions could be used for the method of treating any or all autoimmune and/or inflammatory disease.

In view of the quantity of experimentation necessary, the limited working example, the unpredictability of the art, and the lack of sufficient guidance in the specification, and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant argues that the claims have been amended to recite Fc fragments consisting of SEQ ID NO:19 with a first and a second mutation selected from the positions as recited and the functional limitation has been removed. As such, applicant asserts that the claims are enabled.

	This is not found persuasive for following reasons:

	Contrary to applicant’s arguments relying upon the amended claims, note that the claims now recite SEQ ID NO:19 with first and second mutations in all possible positions with unidentified amino acid residues.  The specification fails to provide sufficient guidance and directions regarding the mutations that can be made in SEQ ID NO:19 for treating any or all autoimmune and/or inflammatory disease.  Further, since there are no recited functions of SEQ ID NO:19 variants, an ordinary skill in the art would not be able to make and use such variants for treating the breath of diseases recited in the instant claims. 

A person of skill in the art would not be able to practice the claimed invention without undue experimentation.  Given the extensive variation permitted by the instant claim language and the lack of predictability of the art to which the invention pertains, lack of working examples, the skilled artisan would not reasonably predict such Fc fragments having the combination substitutions could be used for the method of treating any or all autoimmune and/or inflammatory disease.

In view of the quantity of experimentation necessary, the limited working example, the unpredictability of the art, and the lack of sufficient guidance in the specification, and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

	As such, applicant’s arguments have not been found persuasive.

7.	No claim is allowed.

8.	SEQ ID NO:19 is free of the prior art.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN W DAHLE/Primary Examiner, Art Unit 1644